                                                              fllJ!~.OIJ!!-RT ~
                                                              ON      _ ~~f;::...-,.....,W...._1
                                                                   Pete 'A.     ore, Jr., Qlerk
                                                                   us District court
                                                                   Eastern District of NC
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                           NO. 7:18,CR-00071-FL

UNITED STATES OF AMERICA

              v.

SHAROD DARMINA RESPUS

                   PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on July 25, 2018, the defendant's guilty plea to an offense in violation of

21 U.S.C. § 846, the Consent to Forfeiture executed by the defendant on December

13, 2018, and further evidence of record as presented by the Governn;i.ent the Court

finds that the following property is hereby forfeitable pursuant to 21 U.S.C. § 853,· to

wit:

       a) a Taurus 9mm handgun, bearing serial number TJ552782;

       b) a Mossburg rifle, bearing serial number ELL3597496;

       c)   a Weatherby 30-06 rifle, bearing serial number VB145333;

       d) a Rohm 22 caliber pistol; .

       e) a Smith and Wesson 9mm handgun, bearing serial number FXL1489;

       f)   a Springfield Armory 9mm, bearing serial number GM86585;

       g) a Phoenix Arms/Raven handgun, bearing serial number 3069054; and

       h) any and all ammunition; and



                                           1
    · i)    $1, 7000.00, an amount that the defendant agreed represents proceeds that

            he personally obtained directly or indirectly as a result of the said offense

            in Count One, and further stipulated that he had by his own acts of

            omissions made these proceeds unavailable and that one or more of the

            conditions to forfeit substitute assets exists as set forth in 21 U.S.C.

            § 853(p);   -

       AND WHEREAS, by virtue of said consent to forfeiture, guilty plea, and the

defendant's agreement therein, the United States is now entitled to entry of a

. Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize
                            ~



the specific property subject to forfeiture, to conduct any discovery the Court

considers proper in identifying, locating, or disposing of the property, and to

commence proceedings that comply with any statutes governing third-party ·rights,

as provided by Fed. R. Crim. P. 32.2(b)(3);

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.     That based upon the plea of guilty by the defendant and the Consent to

Forfeiture signed on December 13,· 2018, the United States is hereby authorized to

seize the above-stated property, and it is hereby forfeited to the United States for

disposition in accordance with the law, including destruction, subject to the

provisions of 21 U.S.C. § 853(n), as allowed by Fed. R. Crim. P. 32.2(b)(3).

       2.     That based upon the defendant's stipulation that he personally obtained

at least $1,700.00.in proceeds from his violation of 21 U.S.C. § 846, and that he has



                                            2
by his own acts or omissions made the i;>roceeds unavailable, and that one or more of

the conditions to forfeit substitute assets exists, as set forth in Title 21, United States

Code, Section 853(p), the United States is entitled to forfeit substitute assets equal

to the value of the proceeds obtained by the defendant, and that such substitute

assets shall not exceed $1, 700.00 in value. Pursuant to Rule 32.2(e) of the Federal

Rules of Criminal Procedure, the United States may move to amend this Order at any

time to substitute specific property to satisfy this Order of Forfeiture in whole or in

part.    Any and all forfeited funds shall be deposited by the U.S. Department of

Justice or the U.S. Department of the Treasury, as soon as located or recovered, into

the U.S. Department of Justice's Assets Forfeiture Fund or the U.S. Department of

the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21

u.s.c~   § 88l(e).

         3.   That upon sentencing and issuance 6f the Judgment and Commitment

Order; the Clerk of Co~rt is directed to incorporate a reference to this Preliminary

Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

·Crim. P. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order

shall be final as to the defendant upon entry.

         4.    That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such manner as the .

Attorney General or the Secretary of Treasury directs,
                        .                      .
                                                       by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided in Supplemental



                                            3
Rule G(4).   Any person    oth~r   than the defendant, having or claiming any legal

interest in the subjectproperty must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

       The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

       5.    That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture as required by Fed. R. Crim. P. 32.2(c)(2).

      SO ORDERED, this (6-).. day of     ~~/
                                           .              , 2018 .


                                    ~w-si              ·  ·
                                          OUSE w. FLANlGA~
                                         United States District J~\i~




                                            4
